*510ORDER
PER CURIAM.
Defendant, Glen Allen Burrow, appeals from the judgments of conviction, after a jury trial, of murder in the first degree, armed criminal action, robbery in the first degree, and armed criminal action. He was sentenced as a prior offender to life imprisonment without parole; a concurrent term of imprisonment of 30 years; a consecutive term of life imprisonment; and a term of imprisonment of 30 years, consecutive to the two life terms but concurrent with the other 30 year term.
No jurisprudential purpose would be served by written opinion on this direct appeal. The judgments of conviction are affirmed. Rule 30.25(b).
Movant, Glen Allen Burrow, also appeals from the denial, after a hearing, of his Rule 29.15 motion for post-conviction relief. The judgment of the trial court is based on findings of fact that are not clearly erroneous. No error of law appears. A written opinion would have no precedential value. The judgment of the motion court is affirmed. Rule 84.16(b).